Determination of the Commissioner of Motor Vehicles, dated March 1, 1962, removing petitioner as a Principal Motor Vehicle License Examiner, annulled, on the law, only to the extent of dismissing charge 3, and is otherwise confirmed, without costs to either party. Charge 3 alleged that petitioner solicited and received money to influence the results of departmental hearings. The Commissioner sustained the charge, but no evidence is found to support it. There is substantial evidence supporting the other equally serious charges sustained. Despite petitioner’s contentions, he was accorded fair treatment and extended adjournments, the latter more than sufficient to offset whatever difficulties were created by the necessarily general proof. Concur — Breitei, J. P., Rabin, Eager, Steuer and Bastow, JJ.